EXHIBIT BB
                                                                      COPY
     1                                                                          1

     2   UNITED     STATES     DISTRICT      COURT

     3   EASTERN     DISTRICT      OF NEW      YORK

     4                                                                  X

     5   THOMAS M.      MOROUGHAN,

     6                                Plaintiff,

     7                                                        D o c k e t No.
                                                              12-CV-0512
     8
                         -against-
     9
          THE COUNTY OF SUFFOLK, SUFFOLK COUNTY P O L I C E
10        DEPARTMENT, SUFFOLK D E T E C T I V E S RONALD
         TAVARES, CHARLES LESER, EUGENE G E I S S I N G E R ,
11       N I C H O L A S F A V A T T A , a n d ALFRED C I C C O T T O ,
          D E T E C T I V E / S G T . W I L L I A M J . LAMB, SGT. JACK
12       S M I T H E R S , SUFFOLK P O L I C E O F F I C E R S W I L L I A M
         MEANEY, JESUS FAYA a n d SUFFOLK JOHN DOES
13        I - 1 0 , THE COUNTY OF NASSAU, NASSAU COUNTY
         P O L I C E DEPARTMENT, SGT. TIMOTHY M A R I N A C I ,
14       DEPUTY C H I E F OF PATROL JOHN HUNTER,
         INSPECTOR EDMUND HORACE, COMMANDING O F F I C E R
15       D A N I E L FLANAGAN, D E T E C T I V E / S G T . JOHN
         D E M A R T I N I S , NASSAU P O L I C E O F F I C E R S ANTHONY
16       D. DILEONARDO, EDWARD B I E N Z a n d JOHN DOES
         I I - 20,
17
                                     De f e n d a n t s .
18                                                                     X
                                     100 V e t e r a n s H i g h w a y
19                                   H a u p p a u g e , New Y o r k

20                                   December 15, 2016
                                     9:20 a.m.
21

22                   (CAPTION     CONTINUED ON              NEXT   PAGE.)

23

24                  Rich   M o f f e t t Court Reporting, I n c .
                     114    O l d C o u n t r y Road, S u i t e 630
25                         M i n e o l a , New Y o r k 1 1 5 0 1
                                      5 1 6 - 2 8 0 - 4 664
 1                               Raphael          Pearl                                44

 2   familiar       with        him     personally.

 3            Q            Do    you       know    f o r whom        he    works

 4   within       the Suffolk              County     Police         Department?

 5            A           No .

 6            Q            Next.

 7            A            Suffolk          Police         Officer        Meaney,

 8   I'm    not familiar              with.        Jesus         Favatta,        not

 9   familiar       with.         Says       next,         Suffolk        John       Does

10   1    through    10.         Want       me    t o keep        going.        County

11   of    Nassau?

12            Q            Yes .

13            A            Sergeant           Timothy Marinaci,                  I    do

14   not    know.     Deputy           Chief       of Patrol          John

15   Hunter,       I don't         know.          Inspector          Edmund

16   Horace,       I don't         know.          Commanding          Officer

17   Daniel       Flanagan,           do    n o t know.           Detective

18   Sergeant       John        DeMartinis,            do    not     know.

19   Police       officers        Anthony          DiLeonardo,             Ed    Bienz

20   and    John    Does.         Obviously,               I only     know

21   DiLeonardo       and                                  Mr.    Bienz     from       my

22   work    on    this     case.

23            Q            During          the course            of your         career

24   with    the Suffolk              C o u n t y __Di s t r i c t   Attorney's

25   Office,       d i d you ever            meet      a    Deputy        Inspector
 1                                  Raphael           Pearl                                m

 2            Q             We     are trying              t o address            this    by

 3   category.           So t h a t          may    be e a s i e r .        Do y o u

 4   have    any idea            of the actual                date      that the

 5   DA's    office        took        over        your      investigation?

 6            A             No .

 7            Q             I will            show     you what            has    been

 8   previously          marked             as P l a i n t i f f ' s    Exhibit          25,

 9   page    number        1.        It's        an l A B summary             from t h e

10   Nassau       County         Police          Department.               lAU number

11   is    27-2 0 1 1 .

12                          MR.       SCHROEDER:              What         i s t h e page

13            number,            Tony?

14                          MR.       GRANDINETTE:                Page       number       1.
15            Q             Have        you ever           seen        t h e Nassau
16   County       Internal           Affairs           Unit     report        i n    the
17   case?
18            A             No .
19            Q             You a r e n o t f a m i l i a r                with     what
20
     I'm    about       t o show            you.       I will        ask you        i f
21
     you    want     t o take          a look          a t what        I    marked
22
     with     a   star?
23
                            MR.       MITCHELL:               Just      ask      does
24
               t|7§i^    ) ; ^ f T-t^.'^h    h i s r e c n 1 l £ C t i on     .ab.Q_u t    .

25
               the      date       instead           of going          through the
     1                               Raphael       Pearl                         112

     2            14    d i f f e r e n t layers      because        i t might

     3            or    might       or might n o t .

     4                        MR.     GRANDINETTE:            Off      the

     5            record.

     6                        (Discussion           o f f    the record.)

     7            Q           Mr. P e a r l ,    back       on t h e   record.

     8   Looking       a t what       has been      previously          marked

     9   as    Plaintiff's           Exhibit     25, page       1, does       that

10       refresh       your    recollection           as t o t h e d a t e

11       that    t h e DA's     office       assumed        responsibility

12       for    the investigation               of this       shooting?

13               A            No .

14                            MR.     MITCHELL:            Objection t o

15                form.       You c a n      answer.

16               Q            Okay.       Although          i t doesn't

17       refresh       your   recollection,             y o u do     recognize

18       that    according          to at least         t h e Nassau      County

19       lAU    report     i t says       that    on March         4, 2 0 1 1 t h e

20       Suffolk       County       District      Attorney's           Office

21       informed       the Suffolk          County         Police

22       Department        that      they    were     taking       over t h e

23       investigation          and t h e S u f f o l k       County

24       Homicide       Bureau       was d i r e c t e d    t o stop

25       investigating          the      incident?
     1                                Raphael       Pearl                       113

     2                         MR.     SCHROEDER:           Objection      to

     3            f o rm.

     4                         MR.     MITCHELL:        Objection         to

     5            form.         I stipulate          t h e document        speaks

     6            for        itself.

     7            Q            That     i s what     was     said?

     8            A            Yes .

     9            Q            I s your       knowledge       o f t h e case

10       consistent          with     that     statement?

11                             MR.     MITCHELL:        Objection         to

12                form.        You     can    answer.

13                A            Sure.        The     date?

14                Q            I t ' sconsistent            with   --

15                A            I t ' sconsistent            with   March 4 t h .

16       It   could     be    around        March    4th.      Not      that

17       whole        sentence.

18                Q            On    or about       March     4 t h your

19       office       took    over     the investigation             of the

20       case?

21                A           Yes.

22                Q            To    your    knowledge,        was t h e

23       Suffolk       County        Homicide       Squad    directed      to

24       stop    investigating              t h e case?

25                A            I don't       know    that.
 1                                 Raphael          Pearl                              114

 2            Q             D i d you       ever      communicate            with

 3   the    Nassau         County        Internal          Affairs        Unit

 4   about      their       case?

 5            A             No .

 6            Q             Do     you    know       i f anyone       or     who, i f

 7   anyone,         from     your       office       did    communicate

 8   with    Nassau         County        Internal          Affairs?

 9                          MR.     MITCHELL:              Objection         to

10              form .

11            A             No.        I don't        know    i f anyone            from

12   the    office         other       than    --     I won't        speculate,

13   but    Tony      Palumbo          might        have    spoken        to the

14   Nassau         County       lAB.

15            Q             You      have      no    personal        knowledge

16   whether         any    member        of    the Suffolk               IAD's

17   Office         spoke     with       t h e Nassau        County         Internal

18   Affairs         Unit?

19            A             No .

20                          MR.      SCHROEDER:             That's         correct?

21                          THE      WITNESS:          That's         correct,

22              sorry.

23              Q           I show        you       what    has   been        marked

24   Plaintiff's            Exhibit         146.       The    f i r s t    q u e s t i o n .„

25   I   want       t o ask      you     i s do      you     recognize
 1                                    Raphael            Pearl                                     185

 2               form.

 3              A              Yes .

 A              Q              But        she     didn't           tell       you       whether

 5   or    not       she    ever       communicated                  with           him?

 6              A              Not     that        I     recall.

 7               Q             Or    whether            he    interfered                   with

 8   her     ability          t o communicate                  with           him?

 9              A              I don't            recall           that.            I    don't

10   recall          her    saying           anyone          interfered                 with      her

11   treating           other        than         a l lthe people                    i n the

12   hospital           were        making         i t d i f f i c u l t            t o do     her

13   work.

14               Q             Was        the other            individual                 Ed

15   Bienz       that       he      was      with?           Was     DiLeonardo                with

16   Officer          Bienz?

17               A             No,        i t wasn't           him.

18               Q             What         else       d i d she          t e l l       you

19   happened?

20               A             She        spoke        t o Mr.       DiLeonardo,

21   spoke       t o Mr.         Bienz.            She       spoke         to

22   Mr.     Moroughan.                She        treated           Mr.       Moroughan.

23   I    believe          she      also        indicated            that           the

2A   d e t e c t ,ii.,.Y.^d5 .W.^ n t e d    t o speak             to a l lthe

25   parties          included              Mr.    Moroughan               i n the
     1                                  Raphael        Pearl                         186

     2              A            No .

     3              Q            Were    you p r e s e n t      when

     4   Mr.    Moroughan          was       arrested?

 5                  A            No .

 6                  Q            Who    told       you O f f i c e r    DiLeonardo

 7       arrested          Mr. M o r o u g h a n ?

 8                  A            Sergeant          Lamb.

 9                  Q            Did Officer           DiLeonardo        put

10       handcuffs          on Mr.       DiLeonardo?

11                  A            I don't       know.

12                  Q            D i d he     take     him i n t o     custody i n

13       anyway?

14                  A            No .

15                  Q            Where       d i d Mr.     DiLeonardo

16       allegedly          arrest       Mr.    Moroughan?             Where d i d

17       he    do       that?

18                  A            I don't       know.

19                  Q            D i d he     do    that    i n the      hospital?

20                  A            Assume       so, b u t I don't           know.

21                  Q            Was    Mr.    DiLeonardo          a    Suffolk

22       County         Police      Officer?

23                  A            No .

24                  Q            Was    he    a Town       of   Huntington

25       Police          Officer?
     1                                 Raphael        Pearl                          187

     2             A            No .

     3             Q            Or V i l l a g e     of Huntington               Police

     4   Of f i o e r ?

     5             A            No .

     6             Q            Was     he o n t h e S u f f o l k       County

 7       payroll?

 8                A             Not t h a t     I'm      aware.

 9                 Q            When     he a l l e g e d l y     made      this

10       arrest,          was he a c t i n g       on b e h a l f    of the

11       Suffolk          County       Police?

12                A             No .

13                Q             Was     he a c t i n g     on b e h a l f   of

14       Nassau        County        Police?

15                A             I don't        know      t h e answer        to that.

16                Q             When     d i dOfficer           Lamb o r

17       Detective          Lamb      tell    you t h a t       DiLeonardo

18       arrested          Moroughan?

19                A             I twould        have      been      during    the

20       phone     call       that     early       morning        hours,     late    at

21       night,        whatever date           that      was.

22                Q             D i d y o u make         a n y memorandum o r

23       notation          about      that    particular            fact,     that

24       particular           phone     call       where     he     allegedly

25       said    that       DiLeonardo arrested                   him?
     1                                Raphael        Pearl                          188

     2            A       •    No .

     3            Q            D i d you ask him any q u e s t i o n s              to

     4   follow       up on      that?

     5            A            Yes .

     6            Q            What      d i d you ask D e t e c t i v e         Lamb?

 7                A            How     that    p r o c e s s was   working i n

 8       conjunction           with    who     was    handling     the

 9       arrest,       who     was    handling        the    shooting.

10       There    was     a time       where      there      was   a

11       discussion           o f what     unit      i n the Suffolk

12       County       Police     Department           was    handling        what

13       aspect       o f t h e case.

14                Q            Did Officer           DiLeonardo        f i l l   out

15       any    of the Suffolk             County      paperwork        required

16       to    formalize        the arrest?

17                             MR.    MITCHELL:         Objection         to

18                form.        You     can    answer.

19                A            I f y o u mean        the felony

20       complaint,           I don't      believe      so.

21                Q            Whatever        paperwork       was     required,

22       this    arrest       was     filled      o u t by    Suffolk        County

23       Police       Officers,        right?

24                             MR.    MITCHELL:         Objection         to

25                form.        You     can    answer.
     1                               Raphael       Pearl                          189

 2                A           T h e r e may    have    been       a supporting

 3       depos i t i o n .

 4                Q           That     was p r o v i d e d   by    Officer

 5       DiLeonardo?

 6                A           Yes, b u t I have         t o look     atthe

 7       charges.

 8                Q           T h e r e was a s t a t e m e n t    taken     by

 9       Moroughan       himself, correct?

10                A            Sorry?

11                Q           T h e r e was a s t a t e m e n t    taken     by

12       Mr.   Moroughan           himself, correct?

13                            MR.    GRANDINETTE:            Objection t o
14                f o rm .
15                            MR.    MITCHELL:         You mean       taken
16                of?
17               A            Yes, t h e r e ' s    a statement        taken
18       of    Mr.Moroughan.
19
                 Q            That    was     signed    by Mr.
20
         Moroughan,          correct?
21
                 A            As    I r e c a l l , yes.
22
                 Q            Initialed        i n various        places     by
23
         him   as w e l l ,   correct?
24
                 A            Yes.
25
                 Q            Who    took   that      statement       from
     1                                 Raphael           Pearl                           190

     2   him?         Was    i tOfficer           DiLeonardo?

     3              A           No .

     4              Q           Was     i tSuffolk           County          Police

     5   Officers,           correct?

     6            A             Yes .

     7              Q           D i d Mr.         Moroughan        know      he    was

     8   under      arrest       when        he   gave     that     statement?

     9            A             Yes .

10                Q             Was     he    i n handcuffs            when       he    gave

11       that     statement?

12                A             That     I don't          know.

13                Q             Who     told       Mr.    Moroughan          he    was

14       under      arrest       when       he    gave     that    statement?

15       Do   you       know?

16                A             I don't           know    which        detective.

17                Q             When     you say t h a t          he     knew      he    was

18       under      arrest      at that           time,     what       i s   that

19       based      upon?

20                              MR.     MITCHELL:           Objection             to

21                form.         You     can       answer.

22                A             I believe           he    was     Mirandized

23       before         he   gave     the     statement.

24                Q             Did Officer              DiLeonardo Mirandize

25       him?
     1                               Raphael      Pearl                          191

 2                 A          Not t h a t      I believe.

 3                 Q          Did Detective            Lamb        Mirandize

 4       him?

 5                 A          I don't         know    Sergeant       Lamb,

 6       Detective          Lesser.        Team      2 member.

 7                 Q          Would     you b e l i e v e     i t was     a

 8       Suffolk       County        Police    Officer        or    Detective

 9       that     Mirandized         Mr.      DiLeonardo?

10                 A          Yes .

11                 Q          C e r t a i n l y Mr.    Bienz       had    nothing

12       to    do w i t h   the arrest?

13                 A          No .

14                            MR.     MITCHELL:         I didn't         hear t h e
15                 question         before     that.        Not t h e one you
16                 just     asked.
17                 Q          Did Officer            Bienz    have       anything
18       to    do w i t h   the alleged           arrest?
19                A           Yes.
20
                   Q          He     arrested        him?
21
                  A           Yes.
22
                  Q           Did Officer            Bienz    arrest
23
         Mr.    Moroughan?
24
                  A           Sorry,       Bienz.        Thinking
25
         DiLeonardo.          Say     that      again.
 1                             Raphael     Pearl                        192

 2             Q        Did Officer        Bienz       arrest

 3    Mr.     DiLeonardo?

 4             A        No.

 5             Q        Did Officer        Bienz      shoot

 6    Mr.    Mr.   Moroughan?

 7             A        No .

 8             Q        I will     start      again.       Did Officer

 9    Bienz    arrest    Mr.     Moroughan?

10             A        No .

11             Q        Did Officer        Bienz       shoot

12    Mr.    Moroughan ?

13             A        No .

14             Q        Did Officer        Bienz       assault

15    Mr.     Moroughan?

16             A        No .

17             Q        Was     Officer    Bienz      r u n over   by

18    Mr.    Moroughan ?

19                      MR.     GRANDINETTE:          Objection to

20             form .

21             A        B u t f o r t h e way y o u d e s c r i b e i t

22    run    over, yes.

23             Q        Am     I correct      that    Mr.    Moroughan

•zw   wab"^TiTfLimate 1 y t a h e n    into    custody      and p u t

25    into    handcuffs        while   sitting       i n an o f f i c e i n
                                                                                 294
     1

     2                         C E R T I F I C A T E

     3   STATE OF NEW YORK                  )

     4                                      ) ss . :

     5   COUNTY OF SUFFOLK                  )

     6

     7                    I,     MARIA P E L L I C A N E ,    a    Notary

     8         Public     within       and f o rt h eState            o f New

     9         York,    do h e r e b y    certify:

10                        That      RAPHAEL       PEARL,      the witness

11            whose d e p o s i t i o n i s h e r e i n b e f o r e s e t

12             forth,     was d u l y     sworn    b y me a n d t h a t         such

13            deposition          i sa true       record       of the

14            testimony         given     by such        witness.

15                        I    further      certify      that      I am n o t

16            related         t o any o f t h e p a r t i e s        t o this
17            action      by blood        or marriage;            and t h a t   I
18            am i n n o w a y i n t e r e s t e d     i n t h e outcome
19            of   this       matter.
20                        IN    WITNESS WHEREOF,              I have
21            hereunto         s e t my h a n d   this       3 1 s t day o f
22            December, 2 0 1 6 .
23

24

25                                         MARIA P E L L I C A N E
 1                                 Raphael      Pearl                        292

 2                      A C K N O W L E D G M E N T

 3

 4   STATE    OF NEW         YORK
                                         : ss
 5   COUNTY       OF

 6

 7                     I,    RAPHAEL        PEARL,      hereby      certify

 8   that    I have         read    thetranscript              o f my

 9   testimony         taken       under     oath     i n my    deposition

10   of    December         15, 2016; t h a t         thetranscript i s

11   a    true,    complete         and c o r r e c t   record      o f my

12   testimony,         and t h a t      t h eanswers          on   the

13   record       as g i v e n     b y me a r e t r u e    and c o r r e c t .

14

15

16

17                                               RAPHAEL        PEARL

18

19

20
     Signed and         sub s c r i b e d    t o before
21   me, t h i s                            day
     of                                         , 2016.
22

23   Notary       Public,        State      o f New     York

21
25
                                                                         COPY
     1

     2   UNITED     STATES    DISTRICT       COURT

     3   EASTERN     DISTRICT      OF NEW     YORK

     4                                                            •X

     5   THOMAS M.      MOROUGHAN,

     6                         Plaintiff,

 7                                              D o c k e t No.
                                                12-CV-0512
 8
                         -against-
 9
         THE COUNTY OF SUFFOLK, SUFFOLK COUNTY P O L I C E
10       DEPARTMENT, SUFFOLK D E T E C T I V E S RONALD
         TAVARES, CHARLES LESER, EUGENE G E I S S I N G E R ,
11       N I C H O L A S F A V A T T A , a n d A L F R E D CICCOTTO,
         D E T E C T I V E / S G T . W I L L I A M J . LAMB, SGT. JACK
12       S M I T H E R S , SUFFOLK P O L I C E O F F I C E R S W I L L I A M
         MEANEY, JESUS FAYA a n d SUFFOLK JOHN DOES
13       I - 1 0 , THE COUNTY OF NASSAU, NASSAU COUNTY
         P O L I C E DEPARTMENT, SGT. TIMOTHY M A R I N A C I ,
14       DEPUTY C H I E F OF PATROL JOHN HUNTER,
         INSPECTOR EDMUND HORACE, COMMANDING O F F I C E R
15       D A N I E L FLANAGAN, D E T E C T I V E / S G T . JOHN
         D E M A R T I N I S , NASSAU P O L I C E O F F I C E R S ANTHONY
16       D. DILEONARDO, EDWARD B I E N Z a n d JOHN DOES
         I I - 20,
17
                                      Defendants.
18                                                                   X
                              100 V e t e r a n s H i g h w a y
19                            H a u p p a u g e , New Y o r k

20                            F e b r u a r y 17, 2017
                              10:30        a.m.
21

22              (CAPTION      CONTINUED ON         NEXT     PAGE.)

23

24                   Rich   M o f f e t t Court Reporting, I n c .
                      114   O l d C o u n t r y Road, S u i t e 630
25                          M i n e o l a , New Y o r k 1 1 5 0 1
                                      5 1 6 - 2 8 0 - 4 664
 1                                  Raphael        Pearl                                  207

 2            A             That      would        sound       consistent.

 3            Q             Whether         or     not    he    consented,                do

 4   you   know      whether          or   not     the     hospital              ever

 5   did   those          tests?

 6            A             Just      can't        recall.

 7            Q             You      looked        at    the    copy        of     the

 8   hospital        record         that     was        shown    to    you         this

 9   morning       by     Mr.      Grandinette.                Did    you        see     any

10   toxicology           screening          of    Mr.     Bienz        that

11   night ?

12            A             No,       I d i d n o t .

13            Q             Did      you    consult        with        anyone          with

14   the   Nassau         County         District         Attorney's               office

15   before        deciding         to     dismiss        the        charges

16   against        Mr.     Moroughan?

17            A                 I d i d n o t .

18             Q            Did      you    consult        with        anyone            from

19   the    Nassau         County        Police         Department           before

20   deciding        to     dismiss         the     charges           against

21   Mr.    Moroughan?

22             A                I d i d n o t .

23             Q            Did      you    consult        with        Officer

      i i L e ' o n a r d o pe""£ore d e c i d i n g      to    dismiss            the

25   charges        against          Mr.    Moroughan?
 1                                Raphael        Pearl                                  208

 2           A             No .

 3            Q            Do     you     know    i f District            Attorney

 4   Spota    consulted            with    anyone       a t Nassau             County

 5   directing        that        the    charges       be    dismissed?

 6            A            I don't         know.

 7            Q            That     was     done       independent             of

 8   Nassau        County,        correct?

 9                         MR.     MITCHELL:            Objection             to

10            form.         You     can     answer.

11            A            I don't         know.        I didn't          have      any

12   contact        with    Nassau         County.

13            Q            Looking at            the    felony       complaint,

14   this    i s Bates          stamped      181.        There's          a    check

15   indicating        that        the    arrest       i s based      upon          a

16   statement        given        by    Officer        DiLeonardo,

17   correct ?

18            A            Yes,     discharged              based    solely         on

19   the    information            and    belief       of    the statement

20   of    Anthony     DiLeonardo.

21            Q            Anthony         DiLeonardo          here       is

22   identified        as       a police         officer,        correct?

23            A             Correct.

              iu           That         number    next       t o t h e name,             do

25   you    know     what        that     number       refers       to?
 1                                 Raphael      Pearl                           284

 2                      A C K N O W L E D G M E N T

 3

 4   STATE    OF NEW         YORK        )
                                         :ss
 5   COUNTY       OF                     )

 6

 7                     I,    RAPHAEL        PEARL,      hereby        certify

 8   that    I have         read    t h et r a n s c r i p t    o f my

 9   testimony         taken       under     oath     i n my      deposition

10   of    February         17, 2016; t h a t         t h etranscript i s

11   a    true,    complete         and c o r r e c t    record        o f my

12   testimony,         and that         t h e answers          on    the

13   record       as g i v e n     b y me a r e t r u e        and c o r r e c t .

14

15

16

17                                                RAPHAEL         PEARL

18

19

20
     Signed and subscribed t o before
21   me, t h i s          day
     of                       , 2017.
22

23   Notary       Public,        State     o f New       York



25
                                                                                 286
     1

     2                         C E R T I F I C A T E

     3   STATE OF NEW YORK                  )

     4                                      ) ss . :

     5   COUNTY OF SUFFOLK                  )

     6

     7                    I,     MARIA P E L L I C A N E ,    a    Notary

     8         Public     within       and f o rt h eState            o f New

     9         York,    do h e r e b y     certify:

10                        That      RAPHAEL       PEARL, t h e w i t n e s s

11            whose d e p o s i t i o n i s h e r e i n b e f o r e s e t

12             forth,     was d u l y     sworn     b y me a n d t h a t        such

13            deposition          i sa true        record      of the

14            testimony          given    by such         witness.

15                        I    further      certify       that     I am n o t
16            related         t o any o f t h e p a r t i e s      to this
17            action      by blood        o r marriage;           and t h a t   I
18            am i n n o w a y i n t e r e s t e d     i n t h e outcome
19            of   this       matter.
20                        I N WITNESS WHEREOF,                I have
21            hereunto         s e t my h a n d    this      6 t h day o f
22
              March, 2017.
23

24

25                                         MARIA P E L L I C A N E
